Opinions of the United
2001 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-21-2001

Skretvedt v. EI DuPont de Nemours
Precedential or Non-Precedential:

Docket 00-2918




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2001

Recommended Citation
"Skretvedt v. EI DuPont de Nemours" (2001). 2001 Decisions. Paper 295.
http://digitalcommons.law.villanova.edu/thirdcircuit_2001/295


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2001 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                  IN THE UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT

                            No. 00-2918
                      _______________________

                 ORRIN T. SKRETVEDT, Appellant

                                v.

  E.I. DUPONT DE NEMOURS AND COMPANY, a Delaware Corporation;
    E.I. DUPONT DE NEMOURS AND COMPANY, PLAN ADMINISTRATOR;*
   PENSION AND RETIREMENT PLAN; HOSPITAL AND MEDICAL-SURGICAL
    PLAN; DENTAL ASSISTANCE PLAN; NONCONTRIBUTORY GROUP LIFE
    INSURANCE PLAN; CONTRIBUTORY GROUP LIFE INSURANCE PLAN;
    TOTAL AND PERMANENT DISABILITY INCOME PLAN; SAVINGS AND
     INVESTMENT PLAN; TAX REFORM ACT STOCK OWNERSHIP PLAN;
                   SHORT TERM DISABILITY PLAN

          *(Amended per Clerk's Order dated 12/13/00)
                   (D.C. Civ. No. 98-cv-00061)

         Before: BECKER, Chief Judge, NYGAARD and REAVLEY,
                          Circuit Judges.

                      ______________________

                       ORDER AMENDING OPINION
                      _______________________

      The slip opinion filed on October 5, 2001 in the above case is
hereby amended as
follows:
            Following the last citation, but preceding the period, at the
end of the
     first full paragraph on page 26 of the slip opinion, please add the
following:

                       Regula v. Delta Family-Care Disability Survivorship
          Plan, No. 98-55853, 2001 U.S. App. LEXIS 20851, at *21
          (9th Cir. Sept. 24, 2001) (applying the “treating physician
          rule,” which requires administrative law judges to defer to a
          treating physician’s opinions when adjudicating Social
          Security disability benefits, when reviewing an ERISA plan
          administrator’s termination of benefits)

                                     BY THE COURT:


                                     /s/Edward R. Becker
                                     _________________________
                                     Chief Judge

DATED:   December 21, 2001
                            MEMORANDUM

DATE: December 11, 2001

TO:         Susan Acerba, Case Manager

FROM: Judge Becker

RE:         Skretvedt v. Dupont, No. 00-2918


      Please file the enclosed Unpublished Order Amending Opinion in the
above
captioned case.



                                  Sincerely,



                                  Edward R. Becker

ERB:afr

      cc: Judge Nygaard
       Judge Reavley
       Marcy Waldron
       Trish Coleman